DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Species I of Fig. 2, claims 1-13, 15-18, and 20 in the reply filed on August 31, 2021 is acknowledged.
Claims 14 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II/III, there being no allowable generic or linking claim.

Claim Objections

Claims 1, 6, and 20 are objected to because of the following informalities:
Claims 1 and 20, “as” (line 11) should be removed.
Claim 6, “to” (line 7) should be deleted; “AND” (line 7) should be – and –.
Appropriate correction is required.

Claim Interpretation


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: map generator (claim 1), abnormal peak extractor (claim 1), first criterion value calculator (claim 1), abnormal part estimator (claims 9, 10), and a second criterion value calculator (claims 12, 13). 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-13, 15-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35
U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize 
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the  structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1 and 20, it is unclear if “a peak of which frequency difference from any of the abnormal components included in the map of interest is equal to or smaller than a prescribed value” is being extracted.

Claims 9 and 10, “a second threshold value are brought in correspondence with one another” is unclear. For example, does the second threshold value correspond to a threshold value?

The remaining claims are also rejected under 35 U.S.C. 112(b), for being dependent upon a rejected base claim.

Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, step 2A, claims 1 and 20 recite an abstract idea of “select[ing] one map of interest from among the at least one abnormality map, and extracts as an abnormal peak from the detected peaks, a peak of which frequency difference from any of the abnormal components included in the map of interest is equal to or smaller than a prescribed value” (mental process), “calculate[ing] based on a spectral density of the abnormal peak, a first criterion value representing occurrence of abnormality corresponding to the map of interest” (mathematical concept).
Under prong 2, step 2A, the abstract idea is not integrated into a practical application of the abstract idea.
Under step 2B, the claims include additional elements that are sufficient to amount to significantly more than the abstract idea, such as “generat[ing] at least one abnormality map for the frequency spectrum, the at least one abnormality map including as abnormal components, a frequency of one peak of interest selected from among detected peaks and a frequency of a peak that appears together with the peak of interest when the peak of interest is assumed as a peak originating from abnormality of the object.”
Accordingly, claims 1-13, 15-18, and 20 are patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatch et al. (US 2013/0096848).

Regarding claim 20, Hatch et al. discloses a condition monitoring method (Fig. 1) of monitoring a condition of an object (Abstract, lines 1-2), the condition monitoring method comprising:
	detecting a peak from a frequency spectrum obtained by frequency analysis of waveform data (paragraph 0028, lines 1-9; paragraph 0020, lines 1-4) measured by a sensor (110) provided in the object (Fig. 1);
	generating at least one abnormality map for the frequency spectrum (Fig. 4), the at least one abnormality map including as abnormal components (fundamental 
	selecting one map of interest from among the at least one abnormality map (generating a graphical representation of an envelope spectrum, Fig. 4, paragraph 0010, lines 1-3) and extracting (identifying) as an abnormal peak from the detected peaks (peak 425 when suggestive of a bearing fault, paragraph 0030, lines 1-8), a peak of which frequency difference from any of the abnormal components included in the map of interest is equal to or smaller than a prescribed value (peak of which frequency is different from frequencies of 425, 430, 435 is smaller than threshold 415, Fig. 4); and
	calculating based on a spectral density of the abnormal peak (compares 430, paragraph 0031, lines 1-9), a first criterion value (predefined ratio multiplied by amplitude of fundamental frequency, paragraph 0031, lines 8-9) representing occurrence of abnormality corresponding to the map of interest (compares 430 to determine if a fault is suggested, paragraph 0031, lines 1-4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hatch et al..

Regarding claim 1, Hatch et al. discloses the claim limitations as discussed above with respect to claim 20.

While Hatch et al. does not expressly disclose a peak detector, Hatch et al. discloses processor (202) executes instructions and/or accesses data stored in memory {206) to analyze and/or process measurements and/or signals from one or more vibration sensors (110) and/or speed sensors (112) (both shown in FIG. 1) (column 20, lines 1-5).  As discussed above, Hatch et al. discloses detecting a peak from a frequency spectrum 

Accordingly, it would have been to provide a processor for executing instructions to implement a peak detector for detecting a peak.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide a processor for executing instructions to implement a peak detector for the purpose of detecting a peak.

While Hatch et al. does not expressly disclose a map generator, Hatch et al. discloses processor (202) executes instructions and/or accesses data stored in memory {206) to analyze and/or process measurements and/or signals from one or more vibration sensors (110) and/or speed sensors (112) (both shown in FIG. 1) (column 20, lines 1-5).  As discussed above, Hatch et al. discloses generating at least one abnormality map for a frequency spectrum (Fig. 4; paragraph 0030, lines 2-3; paragraph 0031, lines 2-4).

Accordingly, it would have been to provide a processor for executing instructions to implement a map generator for generating an abnormality map.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide a processor for executing instructions to implement a map generator for the purpose of generating an abnormality map.

While Hatch et al. does not expressly disclose an abnormal peak extractor, Hatch et al. discloses processor (202) executes instructions and/or accesses data stored in memory {206) to analyze and/or process measurements and/or signals from one or more vibration sensors (110) and/or speed sensors (112) (both shown in FIG. 1) (column 20, lines 1-5).  As discussed above, Hatch et al. discloses selecting one map of interest from among the at least one abnormality map (generating a graphical representation of an envelope spectrum, Fig. 4, paragraph 0010, lines 1-3), and extracts (identifies) as an abnormal peak from the detected peaks (peak 425 when suggestive of a bearing fault, paragraph 0030, lines 1-8), a peak of which frequency difference from any of the abnormal components included in the map of interest is equal to or smaller than a prescribed value (peak of which frequency is different from frequencies of 425, 430, 435 is smaller than threshold 415, Fig. 4).

Accordingly, it would have been to provide a processor for executing instructions to implement an abnormal peak extractor for extracting as an abnormal peak from the detected peaks.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide a processor for executing instructions to implement an abnormal peak extractor for the purpose of extracting as an abnormal peak from the detected peaks.



Accordingly, it would have been to provide a processor for executing instructions to implement a first criterion value calculator for calculating a first criterion value.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide a processor for executing instructions to implement a first criterion value calculator for the purpose of calculating a first criterion value.

Regarding claim 2, Hatch et al. discloses
	the frequency spectrum is expressed by a data sequence in which unit data where a frequency and a spectral density at the frequency are brought in correspondence with each other are arranged sequentially in accordance with the 
	the peak detector (114 executes instructions, paragraph 0020, lines 1-5) detects as a peak from the data sequence (detecting peak, paragraph 0028, lines 1-7), unit data having a spectral density exhibiting a relative maximum value and exceeding a first threshold value (detecting peaks exceeding a threshold, paragraph 0028, lines 5-7). 
 
Regarding claim 3, Hatch et al. discloses
	the peak detector sets based on the frequency spectrum, the first threshold value that is constant regardless of the frequency (detecting peaks exceeding a threshold, paragraph 0028, lines 5-7, the threshold 410, e.g., is constant, Fig. 4). 

Regarding claim 15, Hatch et al. discloses a condition monitoring system (Fig. 1) comprising
	the condition monitoring apparatus (100, Fig. 1),
	a terminal device (204), wherein
	the terminal device shows a graph of the frequency spectrum on a display (Fig. 4). 

Regarding claim 16, Hatch et al. discloses
	the terminal device (204) shows a portion of the abnormal peak in the frequency spectrum (425), paragraph 0029, lines 5-6; paragraph 0030, lines 2-3) corresponding 
 
Regarding claim 17, Hatch et al. discloses
	the terminal device (204) removes the abnormal peak in the frequency spectrum 
corresponding to an abnormality map selected from the at least one abnormality 
map (high frequency components are removed and displayed, paragraph 0023, lines 1-4, Fig. 4; high frequency components  may indicate noise, paragraph 0022, lines 22-26). 
 
Regarding claim 18, Hatch et al. discloses
	the terminal device shows only the abnormal peak in the frequency spectrum corresponding to an abnormality map selected from the at least one abnormality map (only abnormal peaks 435, 430, paragraph 0031, lines 1-4, 425, paragraph 0032, lines 5-8, are highlighted with small circles in graph, Fig. 4). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hatch et al. as applied to claims 1 and 2 above, and further in view of Komai (JP 2016-083759).

Regarding claim 4, Hatch et al. as modified discloses the claimed limitations as discussed above except the peak detector sets based on the frequency spectrum, the first threshold value varied in accordance with the frequency. 

Komai discloses a peak detector (implied by frequency spectrum screen, Fig. 9) sets based on the frequency spectrum (abnormality threshold 64, frequency spectrum screen, Fig. 9; paragraph 0044), the first threshold value varied in accordance with the frequency (warning thresholds 62a, 62b, 62c vary with frequency, Fig. 9; paragraph 0045).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Hatch et al. as modified with a first threshold value varied in accordance with the frequency for the purpose of providing a warning before a peak above an abnormality threshold.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hatch et al. as applied to claim 1 above, and further in view of Dempster (Power Spectral Analysis).

Regarding claim 7, Hatch et al. as modified discloses the claimed limitations as discussed above except the first criterion value is a sum of spectral densities of the abnormal peaks. 

Dempster discloses calculating a sum of spectral densities for representing the distribution of frequency components which is easier to interpret than the complex DFT (The power spectrum, lines 1-5). Accordingly, it would have been obvious to calculate a sum of spectral densities of the abnormal peaks by calculating a sum of spectral 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Hatch et al. as modified with calculating a sum of spectral densities as disclosed by Dempster for the purpose of representing the distribution of the corresponding frequencies.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hatch et al. as applied to claim 1 above, and further in view of Ogawa et al. (JP 2012086671) and Dempster.

Regarding claim 8, Hatch et al. as modified discloses the claimed limitations as discussed above except the first criterion value is a sum of values obtained by multiplying the spectral density of the abnormal peak by a weight coefficient in accordance with the frequency of the abnormal peak. 

Ogawa et al. discloses multiplying the spectral density by a weight coefficient in accordance with each frequency (paragraph 0002, lines 2-3). It would have been obvious to calculate a sum of values from the weighted spectral density of each frequency for representing the distribution of frequency components in view of Dempster (The power spectrum, lines 1-5).

.

	Allowable Subject Matter

Claims 5, 6, and 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a condition monitoring apparatus that monitors a condition of an object comprising in the second abnormality map, the fundamental frequency, a frequency of a sideband wave of the fundamental wave, a frequency of the harmonic, and a frequency of a sideband wave of the harmonic are defined as abnormal components (claim 5) or the abnormal peak extractor extracts the abnormal peak by subjecting the unit data detected as the peak by the peak detector and the map of interest to and processing and masking a peak at a frequency not defined as the abnormal component (claim 6) or the database storing, for each part of the object, the abnormal part information in which part information for identifying the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Konishi et al. (JP H0318739) discloses a trouble diagnostic method for speed reducer gear (Title, Abstract). Konishi et al. further discloses calculating a sum of spectral densities (page 3, lines 2-3; Fig. 4a).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        September 11, 2021